                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOHN KELLY TODD,                           )
                                           )
                    Plaintiff,             )
                                           )
      v.                                   )         1:17CV1012
                                           )
NORTH CAROLINA DEPARTMENT                  )
OF PUBLIC SAFETY,                          )
                                           )
                    Defendant.             )


                                       ORDER

      On November 13, 2017, the Recommendation of the United States

Magistrate Judge was filed with the court and served in accordance with 28

U.S.C. § 636. Plaintiff filed a document which has been docketed as objections to

the Recommendation.1

      The court has appropriately reviewed the portions of the Magistrate Judge’s

report to which objection was made and has made a de novo determination which

is in accord with the Magistrate Judge’s report. The court therefore adopts the

Magistrate Judge’s recommendation.

      IT IS THEREFORE ORDERED that this action be filed and dismissed sua

sponte without prejudice to Plaintiff filing a proper action using the correct forms.



      1
         In his document, Plaintiff indicates that he would like to “drop the
lawsuit.” (Docket Entry 4.) Plaintiff also makes some notations on his copy of the
Order and Recommendation. (Id. at 2-4.) To the extent these notations are
objections, the Court will consider them.
A judgment dismissing this action will be filed contemporaneously with this Order.

      This the 5th day of June, 2019.

                                             /s/ N. Carlton Tilley, Jr.
                                        Senior United States District Judge




                                         2
